DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 5/12/2022. Claims 1-12, 14 and 16-20 are pending in the application. Claims 1, 3-4, 7, 12, 14, and 17-20 are amended. Claims 13 and 15 are canceled.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/25/2022.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-12, 14 and 16-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 3-4, 7, 12, 14, and 17-20, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 20120066062 A1, hereinafter Yoder) in view of Lauritsen (US 20100057645 A1).


Regarding Claim 1, Yoder discloses in a computer system that implements a factor analysis tool on one or more hardware processors with memory coupled thereto ([0019]: FIG. 7 illustrates a data processing system according to one embodiment; [0038]: For example, in FIG. 3, an aggregated spending profile (341) is generated via the factor analysis (327) and cluster analysis (329) to summarize (335) the spending patterns/behaviors reflected in the transaction records), a method comprising: 
receiving a request from a client ([0039]: In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party), and 
responsive to the request: analyzing a sample of records, from a population of records, to identify a plurality of key factors for a target metric ([0046]: For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data; [0224]: In one embodiment, reporting includes analytics and metrics; [0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors),
wherein each of the key factors has a plurality of factor values (Fig. 2; [0341]: Once the factor definitions (331) are obtained from the factor analysis (327), the factor definitions (331) can be applied to the variable values (321) to determine factor values (344)); 
making evaluations of the key factors for the population of records ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else). In one embodiment, an analysis to determine the factors/parameters and weights is performed on an individual enrollee basis to allow customized targeting).
However, Yoder does not explicitly teach “determining a plurality of scores by: for each of the key factors and at least one respective factor value, determining a corresponding score, of the scores, over all of the records of the population; and ranking the plurality of scores to determine one or more of the factor values having highest-ranked scores according to a predetermined criterion; based on the ranking, transmitting the one or more determined factor values to the client.”
On the other hand, in the same field of endeavor, Lauritsen teaches
determining a plurality of scores by: for each of the key factors and at least one respective factor value, determining a corresponding score, of the scores, over all of the records of the population ([0009]: The method involves, in a first computer process, maintaining a repository… including a rating for each option for each factor and a scoring function for each factor); and 
ranking the plurality of scores ([0012]: The method may also involve selectively ranking and characterizing options in terms of their relative betterness, computed from scores that in turn are computed from ratings via scoring functions; [0020]: Embodiments of the present invention… computes comparative total scores/ranks based on ratings, scoring functions, and weights) to determine one or more of the factor values having highest-ranked scores according to a predetermined criterion ([0380]: Here, for each factor, the scores assigned to the various options are computed by assigning a score of 100 to the option having the highest rating); 
based on the ranking, transmitting the one or more determined factor values to the client ([Abstract]: The choicebox allows the identification of one or more options, one or more factors; [0193]: Embodiments may additionally allow for choiceboxes and related information to be exported to client devices for use online or offline; [0444]: FIG. 32 shows an alternative choicebox representation in the form of a grid with three-pane cells, using different colors to highlight user-entered weights and ratings, computed ranks and scores, computed highest ranked option. See also para [0443]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoder to incorporate the teachings of Lauritsen to include “determining a plurality of scores by: for each of the key factors and at least one respective factor value, determining a corresponding score, of the scores, over all of the records of the population; and ranking the plurality of scores to determine one or more of the factor values having highest-ranked scores according to a predetermined criterion; based on the ranking, transmitting the one or more determined factor values to the client.”
The motivation for doing so would be to utilize weighted factor analysis, as recognized by Lauritsen ([0008] of Lauritsen: Embodiments of a "choiceboxing" system described here makes use of weighted factor analysis and related techniques).

Regarding Claim 2, the combined teachings of Yoder and Lauritsen disclose the method of claim 1. 
Yoder further teaches wherein the request identifies root factors (Fig. 1, Fig. 4, Fig. 9; [0245]: The portal (143) is configured to perform an analysis to identify variables or factors that can be used to specify the target set of users (101) that is likely to take the offers (186); 
wherein the method further comprises generating a set of candidate factors from the root factors ([0246]: In one embodiment, once the marketer (241) specifies the desired purchase type, the portal (143) is configured to automatically determine a target set of users (101), based on the spending patterns reflected in the transaction data (109); and 
wherein the key factors are selected from among the set of candidate factors ([0246]: For example, the portal (143) is configured to perform a cluster analysis and/or a factor analysis to identify the parameters to define the target set of users (101)).

Regarding Claim 3, the combined teachings of Yoder and Lauritsen disclose the method of claim 2. 
Yoder further teaches wherein the generating comprises: 
initializing the set of candidate factors ([0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301)); and 
for each tuple size of a plurality of tuple sizes: generating a plurality of tuples of the root factors, each of the generated tuples having size equal to the respective tuple size (Fig. 2; [0328]: In one embodiment, the aggregation (317) includes the application of the definitions (309) for these variables (e.g., 311, 313, and 315) to the transaction records (301) to generate the variable values (321). The transaction records (301) are aggregated to generate aggregated measurements (e.g., variable values (321)) that are not specific to a particular transaction [The variable 311, 313, and 315 correspond to the plurality of tuples]); and 
adding the generated tuples to the set of candidate factors (Fig. 2; [0341]: Once the factor definitions (331) are obtained from the factor analysis (327), the factor definitions (331) can be applied to the variable values (321) to determine factor values (344) for the aggregated spending profile (341)).

Regarding Claim 4, the combined teachings of Yoder and Lauritsen disclose the method of claim 3. 
Yoder further teaches wherein the plurality of tuples comprises all combinations of the root factors having the respective tuple size (Fig. 2; [0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301). The variables (e.g., 311, 313, and 315) are defined in a way to have meanings easily understood by an ordinary person. For example, variables (311) measure the aggregated spending in super categories; variables (313) measure the spending frequencies in various areas; and variables (315) measure the spending amounts in various areas [The variable 311, 313, and 315 correspond to the tuples comprising all combinations of the root factors, including aggregated spending, spending frequencies, and spending amounts]).

Regarding Claim 10, the combined teachings of Yoder and Lauritsen disclose the method of claim 1, 
wherein each record of the sample of records comprises factor values for respective factors of a set of candidate factors and a label value for the target metric ([0071]: In one embodiment, the aggregated spending profile (341) is used to provide intelligence information about the spending patterns, preferences, and/or trends of the user (101)… For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101) [The factor values (344) corresponds to the factor values, and the cluster ID (343) corresponds to the label value]), and 
wherein the analyzing comprises: training a classification machine learning tool on the sample of records, with the factor values being training inputs and the label value being a training output ([0071]: For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101)); 
evaluating, from the trained classification machine learning tool, respective feature importances of a plurality of factors among the set of candidate factors ([0214]: In one embodiment, the portal (143) is to provide data insight to merchants and/or advertisers. For example, the portal (143) can provide the transaction profile (127) of the user (101), audience segmentation information, etc.; [0268]: In one embodiment, the visualization tool allows the marketers (241) to browse relevant data in a graphical way and provides a possibility for serendipitous learning); and 
identifying the key factors among the set of candidate factors based on the feature importances ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else)).

Regarding Claim 11, the combined teachings of Yoder and Lauritsen disclose the method of claim 10, wherein the identifying the key factors comprises: 
determining that the feature importance of a given one of the candidate factors is greater than or equal to a predetermined threshold ([0258]: For example, the user segment identification (243) may use threshold values corresponding to fields in the aggregated spending profiles (e.g., 341) to select users (e.g., 101) based on spending pattern); and
identifying the given candidate factor as one of the key factors ([0258]: the portal (143) is configured to use the aggregated spending profiles (e.g., 341) generated by the profile generator (121) and the threshold values to identify the target set of users (e.g., 101). For example, the user segment identification (243) may use threshold values corresponding to fields in the aggregated spending profiles (e.g., 341) to select users (e.g., 101) based on spending pattern; and the portal (143) is configured to use the aggregated spending profiles (e.g., 341) generated by the profile generator (121) and the threshold values to identify the target set of users (e.g., 101)).

Regarding Claim 16, the combined teachings of Yoder and Lauritsen disclose the method of claim 1, wherein the population of records comprises at least one million records ([0003]: Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Corresponding records of the transactions are recorded in databases for settlement and financial recordkeeping (e.g., to meet the requirements of government regulations).

Regarding Claim 17, Yoder discloses one or more computer-readable media storing instructions (Fig. 1; [0421]:  In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium) which, when executed by one or more hardware processors configured to handle a factor analysis request (Fig. 1; [0038]: For example, in FIG. 3, an aggregated spending profile (341) is generated via the factor analysis (327) and cluster analysis (329) to summarize (335) the spending patterns/behaviors reflected in the transaction records (301)), cause the one or more hardware processors to perform operations comprising: 
in conjunction with the factor analysis request ([0039]: In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party), 
analyzing a sample of records, from a population of records, to identify key factors for a target metric ([0046]: For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data; [0224]: In one embodiment, reporting includes analytics and metrics; [0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors); 
determining respective scores for values of the key factors, each of the scores being determined over the population of records ([0285]: In one embodiment, the computing apparatus is configured to determine a score for each of the plurality of triggers); and 
outputting one or more of the evaluations in response to the factor analysis request ([0257]: FIG. 12 shows a method to arrange the delivery of real-time messages according to one embodiment. In FIG. 12, a computing apparatus is configured to… transmit (233) the advertisement to a user (101) in the target set in response to a transaction of the user (101) being processed at the transaction handler (103) matching the requirements of a selected trigger (247)).

Regarding Claim 18, the combined teachings of Yoder and Lauritsen disclose the one or more computer-readable media of claim 17, wherein the operations further comprise: 
generating a set of candidate factors from root factors by: initializing the set of candidate factors ([0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301)); and 
for each tuple size TS of a plurality of tuple sizes: generating a plurality of tuples of the root factors, each of the generated tuples having size equal to TS (Fig. 2; [0328]: In one embodiment, the aggregation (317) includes the application of the definitions (309) for these variables (e.g., 311, 313, and 315) to the transaction records (301) to generate the variable values (321). The transaction records (301) are aggregated to generate aggregated measurements (e.g., variable values (321)) that are not specific to a particular transaction [The variable 311, 313, and 315 correspond to the tuples]); and 
adding the generated tuples to the set of candidate factors (Fig. 2; [0341]: Once the factor definitions (331) are obtained from the factor analysis (327), the factor definitions (331) can be applied to the variable values (321) to determine factor values (344) for the aggregated spending profile (341)); and 
extracting the sample of records from the population of records by: combining the root factors into a joint factor ([0333]: In one embodiment, the variable values (e.g., 323, 324, . . . , 325) associated with an entity ID (322) are considered the random samples of the respective variables (e.g., 311, 313, 315), sampled for the instance of an entity represented by the entity ID (322). Statistical analyses (e.g., factor analysis (327) and cluster analysis (329)) are performed to identify the patterns and correlations in the random samples); 
evaluating values of the joint factor for the population of records ([0329]: The aggregation (317) can be performed at account level, person level, family level, company level, neighborhood level, city level, region level, etc. to analyze the spending patterns across various areas (e.g., sellers, products or services) for the respective aggregated buying entity); and 
generating the sample of records by stratified sampling of the population of records according to the values of the joint factor ([0333]: In one embodiment, the variable values (e.g., 323, 324, . . . , 325) associated with an entity ID (322) are considered the random samples of the respective variables (e.g., 311, 313, 315), sampled for the instance of an entity represented by the entity ID (322). Statistical analyses (e.g., factor analysis (327) and cluster analysis (329)) are performed to identify the patterns and correlations in the random samples).

Regarding Claim 19, the combined teachings of Yoder and Lauritsen disclose the one or more computer-readable media of claim 17, wherein each record of the sample of records comprises categorical factor values for respective factors of a set of candidate factors and a label value for the target metric ([0180]: For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories) ([0224]: In one embodiment, reporting includes analytics and metrics, such as lift, conversion, category differentials (e.g., spending patterns, transaction volumes, peer groups), and reporting by program, campaign, cell, GeoCode, proximity, ad-hoc, auditing, etc.), and 
wherein: the analyzing operation further comprises: training a classification machine learning tool on the sample of records, with the factor values being training inputs and the label value being a training output ([0071]: For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101)); Fig. 4; [0222]: In one embodiment, the portal (143) provides a visualization tool to allow the user to see clusters of data based on GeoCodes, proximity, transaction volumes, spending patterns, zip codes, customers, stores, etc.); 
evaluating, from the trained classification machine learning tool, respective feature importances of a plurality of factors among the set of candidate factors ([0214]: In one embodiment, the portal (143) is to provide data insight to merchants and/or advertisers. For example, the portal (143) can provide the transaction profile (127) of the user (101), audience segmentation information, etc.; [0268]: In one embodiment, the visualization tool allows the marketers (241) to browse relevant data in a graphical way and provides a possibility for serendipitous learning); and 
identifying the key factors among the set of candidate factors based on the feature importances ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else)); and 
the making evaluations operation further comprises: evaluating respective scores for each of the factor values of the key factors ([0232]: In one embodiment, the portal (143) is configured to rank the triggers according to their potential to increase revenue via the offer (e.g., 186) delivered via the respective triggers; [0275] In one embodiment, the portal (143) is configured to make trigger recommendations using a location score); and 
selecting one or more of the factor values having highest score(s) among the respective scores; and wherein the outputted one or more evaluations comprise the selected factor values ([0239]: In one embodiment, the portal (143) allows the marketer (241) to identify a targeting objective and obtain a report of ranked and/or suggested triggers (247) that can be effective for the targeting objective. Such a report helps the marketer (241) select triggers for the targeting objective).
 
Regarding Claim 20, Yoder discloses a system comprising: 
one or more hardware processors, with memory coupled thereto (Fig. 1; [0435]: In one embodiment, the transaction terminal (105) includes a memory (167) coupled to the processor (151)); 
computer-readable media storing instructions, executable by the one or more hardware processors, for responding to a request (Fig. 1; [0421]: In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium), the instructions comprising: 
first instructions for obtaining an identifier of a target metric, and root factors, for a population of records ([0246]: For example, the portal (143) is configured to perform a cluster analysis and/or a factor analysis to identify the parameters to define the target set of users (101) [The parameters correspond to the a target metric and root factors]); 
second instructions for generating a set of candidate factors from the root factors ([0248]: Since the portal (143) identifies the variables or factors relevant to the desired transactions based on correlation relationships in the transaction data (109), the portal (143) can discover variables or factors that are non-obvious to typical marketers)); 
third instructions for extracting a sample of records from the population of records, based on the root factors ([0362]: In FIG. 3, the computation models (e.g., as represented by the variable definitions (309)) are applied (359) to the remaining account data (e.g., transaction records (301)) to obtain data samples for the variables); 
fourth instructions for analyzing the sample of records to identify key factors, among the set of candidate factors, for the target metric ([0252]: In one embodiment, an analysis to determine the factors/parameters and weights is performed on an individual enrollee basis to allow customized targeting);  
fifth instructions for determining respective scores for values of the key factors, each of the scores being determined over the population of records ([0285]: In one embodiment, the computing apparatus is configured to determine a score for each of the plurality of triggers); and 
sixth instructions for outputting one or more results of the determining as a response to the request ([0257]: FIG. 12 shows a method to arrange the delivery of real-time messages according to one embodiment. In FIG. 12, a computing apparatus is configured to… transmit (233) the advertisement to a user (101) in the target set in response to a transaction of the user (101) being processed at the transaction handler (103) matching the requirements of a selected trigger (247)).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 20120066062 A1, hereinafter Yoder) in view of Lauritsen (US 20100057645 A1) and in further view of Kong et al. (US 20190050723 A1, hereinafter Kong).

Regarding Claim 5, the combined teachings of Yoder and Lauritsen disclose the method of claim 1. 
However, the combined teachings of Yoder and Lauritsen do not explicitly teach “the method further comprises extracting the sample of records from the population of records by: combining the root factors into a joint factor; evaluating values of the joint factor for the population of records; and generating the sample of records by stratified sampling of the population of records according to the values of the joint factor.”
On the other hand, in the same field of endeavor, Kong teaches extracting the sample of records from the population of records by:
combining the root factors into a joint factor ([0014]: In a DOE approach, a series of experimental runs are identified by combining the factors at different settings or levels); 
evaluating values of the joint factor for the population of records ([0015]: Thus, a full factorial DOE approach enables the evaluation of the effects of a value); and 
generating the sample of records by stratified sampling of the population of records according to the values of the joint factor ([0027]: The example training data segmenter 145 generates a mini-training set from the training set... However, any other approach such as, for example, a stratified sampling, may be used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Yoder and Lauritsen to incorporate the teachings of Kong to include “the method further comprises extracting the sample of records from the population of records by: combining the root factors into a joint factor; evaluating values of the joint factor for the population of records; and generating the sample of records by stratified sampling of the population of records according to the values of the joint factor.”
The motivation for doing so would be to ensure that the essential inconsistencies in the training data set are also in the mini-training set sample, as recognized by Kong ([0044] of Kong: The example training data segmenter 145 generates a mini-training set from the training set... a stratified sampling, may be used to ensure that inherent variabilities in the training data set are reflected in the mini-training set).

Regarding Claim 6, the combined teachings of Yoder, Lauritsen, and Kong disclose the method of claim 5.
Kong further teaches, further comprising: adding a column for the joint factor to a database storing the population of records ([0022]: In the illustrated example of FIG. 1, the example training data store 115 stores labeled data… However, any number of data items sufficient for training a neural network may additionally or alternatively be used; Fig. 4; [0067]: The hyperparameter and potential ranges of values for that hyperparameter are added to the existing permutations in the design of experiments matrix. (Block 420)); and 
for each record of the population of records: determining a corresponding value of the joint factor ([0015]: The full factorial DOE approach includes tests for all possible permutations of hyperparameters and potential range of values to be tested… These effects and interactions indicate the influence of each factor); and 
storing the corresponding value in the added column ([0025]: In the illustrated example of FIG. 1, the example neural network parameter memory 120 stores neural network weighting parameters that are used by the neural network processor 125 to process inputs for generation of one or more outputs).

Regarding Claim 7, the combined teachings of Yoder, Lauritsen, and Kong disclose the method of claim 5.
Yoder further teaches wherein the generating the sample of records comprises: initializing the sample of records ([0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301)); 
for each value of the values of the joint factor: counting a number of records in the population of records having the respective value ([0054]: In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria); 
determining a target number of records in the sample of records with the respective value ([0360]: Thus, in one embodiment, when the numbers of transactions associated with an entity ID (322) is below a threshold, the variable values (e.g., 323, 324, . . . , 325) corresponding to the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327)); and
in at least one case where the target number of records is greater than zero: extracting the target number of records with the respective value from the population of records ([0361]-[0362]: In one example, if the total number of transactions during the first and last months of the time period under analysis is zero, the transactions associated with the entity ID (322) are inconsistent in the time period and thus are not used in the cluster analysis (329) and/or the factor analysis (327)… In FIG. 3, the computation models (e.g., as represented by the variable definitions (309)) are applied (359) to the remaining account data (e.g., transaction records (301)) to obtain data samples for the variables); and 
adding the target number of extracted records to the sample of records ([0362]: The data points associated with the entities, other than those whose transactions fail to meet the minimum requirements for activity, consistency, diversity, etc., are used in factor analysis (327) and cluster analysis (329)).

Regarding Claim 8, the combined teachings of Yoder, Lauritsen, and Kong disclose the method of claim 7. 
Yoder further teaches wherein the generating the sample of records further comprises obtaining a target size of the sample of records ([0360]: Thus, in one embodiment, when the numbers of transactions associated with an entity ID (322) is below a threshold, the variable values (e.g., 323, 324, . . . , 325) corresponding to the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327)); and 
the determining the target number of records comprises, for at least a given value of the joint factor: 
making a determination of a preliminary number of records; and adjusting the preliminary number to determine the target number of records; so that the generated sample of records has the target size ([0365]: In one embodiment, the number of clusters is determined from clustering analysis. For example, a set of cluster seeds can be initially identified and used to run a known clustering algorithm. The sizes of data points in the clusters are then examined. When a cluster contains less than a predetermined number of data points, the cluster may be eliminated to rerun the clustering analysis).

Regarding Claim 9, the combined teachings of Yoder , Lauritsen, and Kong disclose the method of claim 5.
Yoder further teaches wherein the root factors are categorical variables ([0180]: For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 20120066062 A1, hereinafter Yoder) in view of Lauritsen (US 20100057645 A1) and in further view of Schobel (US 20210327540 A1).

Regarding Claim 12, the combined teachings of Yoder and Lauritsen disclose the method of claim 10.
 However, the combined teachings of Yoder and Lauritsen do not explicitly teach “wherein the respective feature importances of a given one of the factors are determined based on: an area under a curve (AUC); chi-square evaluation; or random permutation of the given factor.”
On the other hand, in the same field of endeavor, Schobel teaches
wherein the respective feature importances of a given one of the factors is evaluated based on ([0061]: The variable selection stage involves performing variable selection operations (e.g., feature selection, parameter selection), to bring the number of variables to a manageable and appropriate range… In many supervised learning problems, variable selection can be important for a variety of reasons including generalization performance, running time requirements and constraints and interpretational issues imposed by the problem itself):  
an area under a curve (AUC) ([0016]: In embodiments, the performance metric associated with each of the plurality of classification algorithms includes at least one of … area under the curve (AUC) measure); 
chi-square evaluation ([0198]: Input variables were identified with Wilcoxon rank sum and Chi-square tests); or 
random permutation of the given factor ([0210]: Variable selection for model training may be performed by several methods…  This ranking is based on scores attributed to all original variables listed for selection compared to reference variables, known as shadow variables, which are created by random permutations of the original ones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Yoder and Lauritsen to incorporate the teachings of Schobel to include “wherein the respective feature importances of a given one of the factors is evaluated based on: an area under a curve (AUC); chi-square evaluation; or random permutation of the given factor.”
The motivation for doing so would be to evaluate machine learning models using various types of metrics, as recognized by Schobel ([0099] of Schobel: In embodiments, the candidate classification machine learning model 130 can be evaluated by further performance metrics).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 20120066062 A1, hereinafter Yoder) in view of Lauritsen (US 20100057645 A1) and in further view of Gandenberger (US 20200103886 A1).

Regarding Claim 14, the combined teachings of Yoder and Lauritsen disclose the method of claim 13, wherein the target metric is binary-valued ([0224]: In one embodiment, reporting includes analytics and metrics, such as lift, conversion, category differentials (e.g., spending patterns, transaction volumes, peer groups), and reporting by program, campaign, cell, GeoCode, proximity, ad-hoc, auditing, etc. [binary valued is a type of metric]), 
the plurality of scores include a given score corresponding to a given factor of the key factors and a given respective factor value of the plurality of factor values ([0285]: In one embodiment, the computing apparatus is configured to determine a score for each of the plurality of triggers, based on an amount of transactions performed at the location of a respective trigger and a probability of a transaction at the location of the respective trigger followed by a transaction at a location of a merchant for which the message is to be transmitted. In one embodiment, the triggers are ranked based on the score). 
However, Yoder does not explicitly teach “the corresponding score is determined as proportional to a harmonic mean of an F-beta score for the given value and a feature importance for the given factor”
On the other hand, in the same field of endeavor, Gandenberger teaches the corresponding score is determined as proportional to a harmonic mean of an F-beta score for the given respective factor value and a feature importance for the given factor ([0009]: One such combined metric may take the form of an F-beta score, which constitutes a weighted harmonic average of precision and recall, where one of these metrics (typically recall) is weighted more heavily than the other; [0148]: In another implementation, an event prediction model may be configured such that… the event prediction model outputs a binary indication of whether or not it predicts an event occurrence to be forthcoming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoder to incorporate the teachings of Gandenberger to include “the corresponding score is determined as proportional to a harmonic mean of an F-beta score for the given value and a feature importance for the given factor”.
The motivation for doing so would be to combine precision and recall into a single metric, as recognized by Gandenberger ([0009] of Gandenberger: Existing approaches for evaluating event prediction models typically attempt to combine precision and recall into a single metric that is intended to represent the performance of an event prediction model).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168